         Case 1:19-cv-02472-RA-DCF Document 103 Filed 08/04/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/4/2020


 GATEGUARD, INC.,

                              Plaintiff,
                                                               No. 19-CV-2472 (RA)
                         v.
                                                                      ORDER
 MVI SYSTEMS LLC and SAMUEL TAUB,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of Judge Freeman’s order granting Plaintiff leave to file its Third Amended

Complaint, Dkt. 100, Defendants’ pending motions to dismiss the Second Amended Complaint

are denied without prejudice. The Clerk of Court is respectfully directed to terminate the

motions at Dkts. 66 and 69.

SO ORDERED.

Dated:      August 4, 2020
            New York, New York



                                                   Ronnie Abrams
                                                   United States District Judge
